Case 19-16929-mdc           Doc 73   Filed 01/06/21 Entered 01/06/21 19:13:16        Desc Main
                                     Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
                                                      )
APRIL L. ANDERSON                                     )      CHAPTER 13
DEBTOR                                                )
                                                      )
MTGLQ INVESTORS, L.P..                                )
                                                      )      NO. 19-16929-MDC
VS.                                                   )
                                                      )
APRIL L. ANDERSON                                     )      11 U.S.C. Section 362
DEBTOR                                                )
                                                      )
WILLIAM C. MILLER                                     )
TRUSTEE                                               )


                                     AMENDED STIPULATION

         AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

   1. Movant is MTGLQ Investors, L.P..

   2. Debtor, April L. Anderson (hereinafter “Debtor”) is the owner of the premises located at

         349 Van Kirk Street, Philadelphia, PA 19120 (hereinafter the “Property”).

   3. On August 18, 2020, Movant filed a Motion for Relief and Debtor filed a Response on

         September 1, 2020.

   4. Debtor is post-petition delinquent for the December 2020 payment. The post-petition

         arrearage on the mortgage held by Movant on the Property is $1,784.37, which breaks

         down as follows:

                Post-Petition Payments: $744.49 (December 2020 @ $744.49)
                Suspense Balance: $191.12
                Fees & Costs Relating to Motion: $1,231.00 ($1,050.00 fees and $181.00 costs)
                Total Post-Petition Arrears with fees and costs: $1,784.37

   5. Debtor shall cure said arrearages in the following manner:
Case 19-16929-mdc        Doc 73   Filed 01/06/21 Entered 01/06/21 19:13:16            Desc Main
                                  Document     Page 2 of 3



          a. Within ten (10) days of the filing of this Stipulation, Debtor shall file an Amended

              Chapter 13 Plan to include the post-petition arrears of $1,784.37.

          b. Movant shall file an Amended or Supplemental Proof of Claim to include the post-

              petition arrears of $1,784.37 along with the pre-petition arrears.

          c. The new 410A form for a Proof of Claim shall not be required for this Amended or

              Supplemental Proof of Claim.

   6. Beginning with the payment due January 1, 2021 and continuing thereafter, Debtor shall

      pay to Movant the present regular monthly mortgage payment of $744.49 (or as adjusted

      pursuant to the terms of the mortgage) on or before the first (1st) day of each month (with

      late charges being assessed after the 15th of the month).

   7. Should Debtor provide sufficient proof of payments made, but not credited (front & back

      copies of cancelled checks and/or money orders), Movant shall adjust the account

      accordingly.

   8. In the event the payments under Section 3 above are not tendered pursuant to the terms of

      this stipulation, Movant shall notify Debtor and Debtor’s attorney of the default in writing

      and the Debtor may cure said default within FIFTEEN (15) days of the date of said notice.

      If Debtor should fail to cure the default within fifteen (15) days, Movant may file a

      Certification of Default with the Court and the Court shall enter an Order granting Movant

      immediate relief from the automatic stay and waiving the stay provided by Bankruptcy

      Rule 4001(a)(3).

   9. If the case is converted to Chapter 7, Movant shall file a Certification of Default with the

      Court and the Court shall enter an order granting Movant relief from the automatic stay.
Case 19-16929-mdc       Doc 73     Filed 01/06/21 Entered 01/06/21 19:13:16              Desc Main
                                   Document     Page 3 of 3



   10. If the instant bankruptcy is terminated by either dismissal or discharge, this agreement shall

       be null and void, and is not binding upon the parties.

   11. The provisions of this stipulation do not constitute a waiver by Movant of its right to seek

       reimbursement of any amounts not included in this stipulation, including fees and costs,

       due under the terms of the mortgage and applicable law.

   12. The provisions of this stipulation are without prejudice to any of our rights and remedies

       available to the Trustee.

   13. The parties agree that a facsimile signature shall be considered an original signature.


Date: 1-6-21                                  By:    /s/ Joshua I. Goldman
                                                     Joshua I. Goldman, Esquire
                                                     Attorney for Movant

Date: 1-6-21                                  By:    /s/ Michael A. Cataldo (w/ permission)
                                                     Michael A. Cataldo, Esquire
                                                     Attorney for Debtor

Date: 1-6-21                                  By:    /s/ William C. Miller (w/ permission)
                                                     William C. Miller, Esquire
                                                     Chapter 13 Trustee


Approved by the Court this ____ day of _____________, 2020. However, the court retains
discretion regarding entry of any further order.



                                                     _______________________________
                                                     Bankruptcy Judge
                                                     Magdeline D. Coleman
